SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

643.2
CA 16-00913
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


NICOLE MILLER, NOW KNOWN AS NICOLE BOGGS,
PLAINTIFF-RESPONDENT,

                      V                                           ORDER

DAVID MILLER, DEFENDANT-RESPONDENT.
----------------------------------------------
GARY MULDOON, ESQ., ATTORNEY FOR THE CHILDREN,
APPELLANT.
(APPEAL NO. 2.)


GARY MULDOON, ATTORNEY FOR THE CHILDREN, ROCHESTER, APPELLANT PRO SE.

MAUREEN A. PINEAU, ROCHESTER, FOR PLAINTIFF-RESPONDENT.

MICHAEL D. SCHMITT, ROCHESTER, FOR DEFENDANT-RESPONDENT.


     Appeal   from an order of the Supreme Court, Monroe County (Philip
B. Dattilo,   Jr., J.H.O.), entered January 29, 2016. The order granted
plaintiff’s   motion to dismiss defendant’s application, by order to
show cause,   to modify the judgment of divorce at the close of
defendant’s   proof.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
see also CPLR 5501 [a] [1]).




Entered:    July 1, 2016                         Frances E. Cafarell
                                                 Clerk of the Court